This matter considered by Chief Justice Roberts on June 19, 1973, on the Petition of Lodge No. 21 Middletown Fraternal Order of Police, and after consideration it is ORDERED:
1. The Petition of Lodge No. 21 Middletown Fraternal Order of Police, requesting the Chief Justice to appoint a third arbitrator, is granted.
2. Thomas H. Bride, Jr., of 138 Ann Mary Brown Drive, Warwick, Rhode Island, is appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws, as amended.